DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Substitute Drawings filed June 22, 2021 are received and entered.
2.	Claims 1, 3, 8, and 10 are amended.  Claims 2 and 7 are cancelled.  Claims 1, 3 – 6, and 8 – 13 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1, 3 – 6, and 8 – 13 are allowed over the prior art.

Response to Arguments / Amendment
5.	The objections to the Drawings are WITHDRAWN in view of the Substitute Drawings.

Reasons for Allowance
6.	Claims 1, 3 – 6, and 8 – 13 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Ha et al. (U.S. Pub. 2019/0213925), Lee et al. (U.S. Pub. 2016/0079329), Jin (U.S. Pub. 2020/0136066), Shin et al. (U.S. Pub. 2019/0101784), Kim (U.S. Pub. 2020/0006683), Mathew et al. (U.S. Pub. 2013/0329460), and Breedlove et al. (U.S. Pub. 2018/0061893).

Regarding claim 1, neither Ha nor Lee nor Jin nor Shin nor Kim nor Mathew nor Breedlove teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“wherein the first protective layer and the second protective layer are oppositely arranged and located between the display portion and the fixed portion; the first protective layer contacts with the display portion; the second protective layer partially contacts with the fixed portion; and the adhesive layer is provided with a structure configured to disperse stress generated by the display panel during bending; and
wherein the adhesive layer comprises a first adhesive layer, a first base layer, and a second adhesive layer which are stacked:
the first adhesive layer contacts with the support layer;
the second adhesive layer contacts with the second protective layer; and
a modulus of the first adhesive layer is smaller than a modulus of the second adhesive layer.”
Regarding claims 3 – 6 and 8 – 13, these claims are allowed based on their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626